Citation Nr: 0522148	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for shell 
fragment wounds to the right elbow, right forearm, and right 
hand, currently evaluated as 20 percent disabling.  



WITNESS AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a March 2001 rating decision by the RO 
in Baltimore, Maryland, which in pertinent part, confirmed 
and continued a 20 percent disability rating for residuals of 
shell fragment wounds to the right elbow, right forearm, and 
right hand.  

In November 2002, the veteran presented personal testimony at 
a RO hearing.  A transcript of the hearing is of record.  

This case was previously before the Board.  In November 2004, 
the Board remanded the issue for further development.  The 
RO, via the Appeals Management Center (AMC), has fully 
complied with the Board's Remand.  


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.  

2.  Residuals of shell fragment wounds to the right elbow, 
right forearm, and right hand are manifested by subjective 
complaints of frequent pain, tiredness, and swelling, which 
most nearly appropriate moderately severe impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right forearm, 
right elbow, and right hand, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.55, 4.56, 
4.71a, 4.73, Diagnostic Codes 5308 and 5309 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In April 2000, the RO construed a statement submitted by the 
veteran as a claim for an increased disability rating for 
residuals of shell fragment wounds to the right elbow, right 
forearm, and the right hand.  By rating decision, dated in 
March 2001, the RO continued the 20 percent disability rating 
for residuals of shell fragment wounds to the right elbow, 
right forearm, and the right hand.  Upon receiving notice of 
the RO's decision, the veteran filed a timely Notice of 
Disagreement.  The RO received the veteran's Substantive 
Appeal in August 2002.  

In November 2002, the veteran presented personal testimony at 
the RO.  A transcript of the hearing is of record.  A 
Supplemental Statement of the Case was issued in June 2004.  
The Board remanded the case for further development in 
November 2004.  In accordance with the Board's Remand, by 
correspondence dated in January 2005, the Appeals Management 
Center (AMC) informed the veteran of the evidence that was 
received in connection with the claim, the evidence VA was 
responsible for obtaining, and the evidence that the veteran 
was responsible for obtaining.  In this correspondence, the 
veteran was also advised of what the evidence must show in 
order to support the claim for an increase in service-
connected benefits.  In April 2005, the AMC issued a 
Supplemental Statement of the Case.  

Upon review of the record, there is no indication that the 
veteran or the representative have identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained and associated with the claims 
file.  Accordingly, the Board will proceed to the merits of 
the claim of entitlement to an increased disability rating 
for the veteran's residuals of shell fragment wounds.  

Factual Background

Service medical records show that in February 1968, the 
veteran shell fragment wounds to the right forearm and hand, 
with displaced fracture of the third right metacarpal.  
Evaluation of the right upper extremity, revealed open wounds 
in the antecubital fossa and open wounds in the dorsum of the 
hand with no neurovascular deficits.  The right upper 
extremity had good pulse.  The diagnosis was multiple 
fragment wounds of the right upper extremity with a fractured 
third right metacarpal.  

The veteran evacuated to a United States Naval Hospital in 
March 1968.  The Narrative Summary reported that the veteran 
sustained fragmentation wounds to his right hand and right 
arm as the result of a mortar round explosion in Vietnam in 
February 1968.  Debridement of a compound comminuted fracture 
involving the finger metacarpal of the right hand was 
performed.  Shortly after admission, the short arm cast on 
the right forearm was removed and X-rays revealed a healing 
fracture with granulation without difficulty.  At that time, 
the veteran began a daily program of active and passive 
resistant exercises to the fingers of the right hand.  The 
patient had full use of his right upper extremity.  The wound 
over the long finger metacarpal healed and the veteran lacked 
approximately 10 degrees of full extension of the metacarpal 
phalangeal joint of the right long finger.  There was full 
active and passive range of motion of the proximal and distal 
interphalangeal joint; he also had full range of motion of 
the right shoulder, elbow, and wrist.  

The veteran was discharged in April 1970.  The separation 
physical examination performed in March 1970 gave a history 
of a penetrating wound with a compounded fracture of the 
third metacarpal of the right hand.  

The veteran's claim of entitlement to service connection for 
gun shot wounds to the right hand and arm was received in 
January 1970.  On VA examination dated in March 1971, 
evaluation of the shell fragment wound residuals of the right 
upper extremity revealed subjective complaints of discomfort 
of the scars of his right forearm and hand, especially during 
damp and rainy weather.  

The examiner indicated that the claims file was reviewed.  
Evaluation of the right upper extremity revealed a well-
healed transverse scar measuring two inches long in the 
cubital space.  There was a superficial V-shaped scar in the 
upper end of the right forearm on the radial side, with one 
leg of the "V" measuring two inches long, and one measuring 
33/4 inches.  There was one scar that measured one inch by 1/4 of 
an inch on the posterior surface of the right arm in its 
lower third.  None of these scars were describe as tender.  
The scars were not depressed, or attached to the underlying 
structure, there was no keloid formation and there were no 
foreign bodies that could be felt beneath the surface of the 
skin.  The veteran had full range of range of motion of the 
elbow.  

There was a well-healed scar that measured 2 inches long, and 
1/8 of an inch wide on the dorsum of the right hand.  There 
is a smal1 semi-lunar shaped scar measuring 1/2 inch long over 
the metacarpophalangeal articulation of the ring finger of 
the right hand.  A fine transverse scar measuring 1/2 long on 
the palmar surface of the right hand opposite the middle 
finger.  None of these scars are depressed or attached to the 
underlying structures.  There is no keloid formation.  

There is full range of motion at the wrist and in all the 
fingers of the right hand.  There is muscle damage to muscle 
groups VIII and IX on the right side with apparently no loss 
of function.  The diagnosis was residuals of shrapnel 
fragment wounds to right forearm, right elbow, and the right 
hand.  

An April 1972 VA Radiographic Report noted a normal 
examination of the elbow and forearm.  Examination of the 
hand demonstrated no evidence of soft tissue abnormality.  
There was some deformity of the distal third metacarpal, 
which could be due to old trauma.  

In May 1972, the RO granted the claim of entitlement to 
service connection for residuals of shell fragment wounds to 
the right forearm, right elbow, and right hand, and assigned 
a 20 percent disability rating, effective April 1970.  The 
veteran was notified of the RO's decision in June 1972.  The 
veteran did not appeal the May 1972 decision, and that 
decision became final.  

In July 1998, the veteran filed a claim of entitlement to an 
increased disability rating for the service-connected 
residuals of the shell fragment wounds.  In connection with 
the claim, he maintained that the residuals involved constant 
pain.  

The RO construed the veteran's April 2000 correspondence as a 
claim of entitlement to an increased disability rating for 
residuals of shell fragment wounds to the right forearm, 
right elbow, and the right hand, evaluated as 20 percent 
disabling.  

A medical statement, dated in May 2000, from J.R.M., M.D., 
communicated that the veteran suffered a shrapnel injury 
which was through and through to the right hand.  He 
complained of stiffness and pain that increased in severity 
over the years.  He was unable to tightly close his right 
hand.  Clinical observations revealed a scar over the 
metacarpophalangeal (MCP) joint, as well as palpable changes 
over the metacarpal.  The physician opined that the veteran 
was most likely developing arthritis of the joint.  The 
impression was rule out post-traumatic arthritis of the right 
hand MCP.  

Following a May 2000 X-ray report, the diagnosis was post-
traumatic deformity of the third metacarpal, no plain film 
evidence of arthritis.  

On VA examination, conducted in May 2000, the veteran's 
subjective complaints included intermittent pain and swelling 
in the right forearm and hand, especially during bad weather.  
The symptoms were relieved with Motrin.  He was forced to 
avoid all strenuous activity with the right upper extremity.  
The examiner noted that the claims file was reviewed, and 
that the veteran was right-handed.  An evaluation of the 
right forearm showed a 3.5 inch, well healed, but somewhat 
irregular wound along the anterolateral aspect, measuring 1.5 
inches below the antecubital fossa.  There was no evidence of 
swelling, heat, erythema, or tenderness.  Temperature, color, 
and vasculature were normal.  There was no evidence of bony, 
muscle or soft tissue damage.  

Evaluation of the right elbow showed no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity, and there 
was no Tinel's sign.  The range of motion studies revealed 
flexion of 130 degrees, extension of about 10 degrees, 
pronation of about 80 degrees, and supination of about 75 
degrees.  

On evaluation of the right wrist, the examiner reported that 
there were no findings of swelling, fluid, heat, erythema, 
tenderness, crepitus or laxity, and there was no Tinel's 
sign.  The range of motion studies for the right wrist shows 
dorsiflexion of 70 degrees, palmar flexion of 80 degrees, 
ulnar deviation of 45 degrees, and radial deviation of 20 
degrees.  

The examiner reported that the right hand had a well-healed 
wound measuring 1.5 inches along the dorsal aspect of the 
third metacarpal.  There was mild diffuse swelling; however, 
there were no findings of heat, erythema, or tenderness.  
Temperature, color, and vasculature were normal.  All of the 
digits had normal ranges of motion.  The thump tip touched 
all fingertips and the transverse palmar fold; there was a 
mild decrease in grip and grasp, and there were findings of a 
mild decrease in fine and gross manipulation.  There were 
findings of mild decreased pin sensation in the lower forearm 
and hand in the ulnar nerve distribution.  It was noted that 
X-rays of the right elbow, forearm, and hand were conducted 
two weeks earlier.  The diagnosis was status post shrapnel 
wounds of the right forearm and hand.  

Based on the findings reported during the May 2000 VA 
examination, the RO, in March 2001, continued the 20 percent 
disability rating for residuals of shell fragment wounds to 
the right forearm, right elbow, and right hand.  

A medical statement dated in July 2001, from J.R.M., M.D., 
reported that the veteran injured his right arm in service 
when he suffered a gunshot wound, injuring his extensor 
musculature of the right proximal forearm, extensor carpi 
radialis longus and possible brachioradialis.  The physician 
also reported that the veteran suffered a shrapnel injury to 
the right index finger over the middle MCP, noting that this 
was most likely a compound fracture that resulted in an 
articular fracture of the metacarpal that has led to some 
arthritic changes.  

The right hand injury was described as a through and through 
injury to the right hand.  The physician opined that the 
elbow injury was likely through and through as well, since 
there appeared to exist an entry and an exit wound.  The 
entry wound was likely volar, with the exit wound located 
over the dorsal aspect of the forearm.  

In connection with the veteran's Substantive Appeal, he 
argued that he was entitled to a 30 percent disability rating 
for residuals of shell fragment wounds of the right forearm, 
right elbow, and right hand.  

VA treatment records, dated through October 2002, primarily 
showed treatment for hypertension and other disabilities, not 
currently before the board.  

In November 2002, the veteran presented personal testimony at 
the RO; his wife also appeared for the hearing.  He testified 
that he experienced pain in the area of the scar; he 
described the residuals of the shell fragment wounds to the 
right hand as a through and through injury; and stated that 
the symptoms were treated with Ibuprofen.  The veteran 
testified that the residuals of the shell fragment wound to 
the right arm included tiredness and pain.  With regard to 
the right elbow, the veteran testified that the injury was a 
through and through injury.  

On VA examination, dated in January 2003, the examiner 
indicated the claims file was reviewed.  The examiner opined 
that there was no serious muscle, nerve or vascular injury 
secondary to the shrapnel wounds of the right forearm and 
hand.  The right forearm and hand did not demonstrate motor 
weakness, there was no neurological deficit and the veteran 
had good feeling in the tips of the fingers.  The vascular 
pulses, arterial pulses at the wrist, both ulnar and radial, 
were palpable.  The examiner opined that the muscle that that 
would have been injured would have perhaps been the flexor 
carpi radialis, and, perhaps the carpi radialis.  

However the wound at the elbow was really superficial.  The 
shrapnel entered into the lateral aspect of the elbow in the 
normal anatomical position and exited rather rapidly just an 
inch or so medial in the antecubital fossa superficially.  At 
the point of entry, the scar is T-shaped, apparently there 
was some debridement and it necessitated sewing back 
together; the wound in the antecubital measured about an inch 
in size, superficially.  The examiner noted mild indurated 
scarring under them; the veteran made no complaints while the 
area was palpated; and his primary complaint was that his 
forearm became tired, at which time, he experienced sharp 
pain in the area of the point of entry of the shrapnel.  He 
had no pain at rest.  At this juncture of the examination, 
the examiner noted that the veteran was right-handed.  

The examiner further reported a scar on the dorsum, just 
proximal to the metacarpophalangeal joint of the middle 
finger.  The scar was described as well-healed and non-tender 
to the touch.  On range of motion studies, the veteran was 
able to flex the finger to 60 degree; passively, the proximal 
phalangeal metacarpal joint had range of motion from 0-90 
degrees; and the other two joints functioned normally.  
Extension of the finger showed a loss of approximately 10 
degrees.  

The examiner noted that the right elbow had flexion of 130 
degrees an extension to 0 degrees; pronation and supination 
were approximately 80 degrees, without complaints of pain.  
The remaining findings of the examination pertained to wounds 
of the veteran's abdomen, an area of the veteran's body that 
is unrelated to the current disability on appeal before the 
Board.  

During the examination, the examiner reported that the 
veteran was asked whether he was required to go to the firing 
range and shoot his gun at his place of employment, and the 
veteran responded in the affirmative.  

The January 2003 VA X-ray Report revealed that views of the 
right hand were obtained.  There were findings of deformity 
of the head and neck of the third metacarpal, compatible with 
prior trauma and fracture.  The contiguous MCP articulation 
appeared uninvolved.  There was radiopaque foreign material.  

The diagnosis was status post shrapnel injuries to the right 
forearm and hand, with a well healed fractured metatarsal 
bone.  The examiner indicated that the findings of the 
examination were difficult to correlate with the subjective 
complaints set forth during the RO hearing in November 2002.  

In the veteran's statement, received in April 2003, he 
summarized his time and experiences in the United States 
Marines.  He related the details of his shrapnel injury; 
however, the statement primarily pertained to an issue not 
currently before the Board.  

In August 2004, the veteran's representative argued, in 
pertinent part, that the veteran is entitled to a 30 percent 
disability rating for the residuals of the shell fragment 
wounds, as opposed to continuing the 20 percent disability 
rating, because, in his opinion, the VA examiner identified 
the flexor carpi radialis, as one of the muscles injured as a 
result of the shell fragment wound of the right forearm.  

VA treatment records, dated through September 2004, primarily 
showed treatment for hypertension, posttraumatic stress 
disorder (PTSD), and other disabilities not currently before 
the Board.  

In a statement received in February 2004, the veteran 
maintained that although he suffered from recurring and 
significant pain from the shell fragment wounds; he did not 
receive any recent treatment for these residuals.  The pain 
was described as intermittent, and with greater frequency 
over time.  As a result of pain and swelling, he experienced 
difficulty in using his weapon for range qualification at his 
place of employment.  

Law and Regulations

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the current Rating Schedule (revised as of July 3, 
1997; see 62 FR 30239), muscle disabilities are evaluated as 
either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2004).  

Evaluation of muscle disabilities
a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal. 
(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group 
of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound 
side. 
(3) Moderately severe disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements. 
(iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 
(4) Severe disability of muscles. 
(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements. 
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following 
are also signs of severe muscle disability: 
(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. 
(F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155) 
38 C.F.R. § 4.56 (2004)

5308
Group VIII.

Function: Extension of wrist, fingers, and thumb; 
abduction of thumb. 

Muscles arising mainly from external condyle of 
humerus: 
1.	Extensors of carpus, fingers, and thumb; 
2.	supinator. 

Rating:
Dominant
Non-dominant

Severe
30
20

Moderately Severe
20
20

Moderate
10
10

Slight
0
0
38 C.F.R. § 4.73, Diagnostic Code 5308 (2004)


5309
Group IX.

Function: The forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements. 
Intrinsic muscles of hand: 
1.	Thenar eminence; 
2.	short flexor, opponens, abductor and adductor of 
thumb; 
3.	hypothenar eminence; 
4.	short flexor, opponens and abductor of little 
finger; 
5.	4 lumbricales; 
6.	4 dorsal and 3 palmar interossei. 

Note: The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, 
etc.

Rate on limitation of motion, minimum 10 percent.
38 C.F.R. § 4.73, Diagnostic Code 5309 (2004)

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Analysis

The veteran is currently assigned a 20 percent disability 
rating for residuals of shell fragment wounds to the right 
forearm, right elbow, and right hand.  Essentially, the 
veteran argues that he is entitled to a 30 percent disability 
rating for the residuals associated with the shell fragment 
wounds.  38 C.F.R. § 4.73 (2004).  His subjective complaints 
include frequent pain, tiredness, and swelling.  He is right-
handed.  On VA examination, dated in May 2000, there was no 
evidence of swelling of the right forearm, nor were there 
findings of muscle or soft tissue damage.  Evaluation of the 
right elbow revealed no swelling or tenderness; the range of 
motion studies of the right forearm and elbow showed some 
limitation of motion.  

The objective findings pertaining to the veteran's right hand 
revealed a well-healed wound, mild swelling, and normal range 
of motion of the digits on the right hand.  The other 
objective medical findings were described by the examiner as 
mild.  

The January 2003 VA examination reported that there were no 
objective medical findings of muscle damage, motor weakness, 
and neurological deficits.  The evidence showed palpable 
vascular pulses and arterial pulses at the wrist; a 
superficial elbow scar; a well-healed scar, non-tender to the 
touch, on the dorsum; and the fingers of the right hand 
suffered from some limitation of motion.  The right forearm 
and elbow also suffered from some limitation of motion.  

Based on the medical evidence detailed above, and the 
criteria set forth in the Schedule of Ratings for Muscle 
Injuries, the Board finds that the current 20 percent 
disability rating is appropriate, as the objective medical 
evidence shows that the veteran's residuals of shell fragment 
wounds to the right forearm, right elbow, and right hand are 
properly characterized as moderately severe.  

In summary, the objective medical record does not show 
ragged, depressed, and adherent scars.  There was no evidence 
of loss of deep fascia or muscle substance, or soft flabby 
muscle in the wound area.  Therefore, the veteran's 
disability picture more nearly approximates the criteria for 
a 20 percent disability rating for residuals of the right 
forearm, right elbow, and right hand, under 38 C.F.R. § 4.56, 
4.73, Diagnostic Codes 5308 and 5309.  (2004).  

The Board has considered the requirements set forth in 
DeLuca.  The record shows that the veteran suffers from 
limitation of motion as a result of the disability.  However, 
the Board finds that the symptoms of limitation of motion are 
adequately contemplated by the 20 percent rating currently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that there are other Diagnostic Codes 
potentially applicable for the evaluation of the veteran's 
muscle injuries.  However, for the reasons discussed above, 
the veteran's residuals of shell fragment wounds are most 
appropriately evaluated under 38 C.F.R. § 4.56, Diagnostic 
Code 5308 and 5309.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (the choice of a diagnostic code(s) should be upheld 
if supported by an explanation and evidence).  

As a final note, the Board has considered the veteran's 
statements, his sworn testimony, and examination reports, 
which consistently state that his subjective complaints 
include, tiredness, pain, and swelling.  His primary argument 
that the disability has increased in severity is well 
documented throughout the record.  Although his statements 
and sworn testimony are probative of symptomatology, the 
veteran is not competent to render a medical opinion as to 
the severity of the disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Extraschedular Ratings 

The veteran maintains that the residuals of the shell 
fragment wounds to the right forearm, right elbow, and right 
hand, specifically the pain and swelling, resulted in 
difficulty when he used his weapon for range qualification at 
his place of employment.  

Based on the veteran's contentions, the Board has considered 
whether the case should be referred to the Director of the VA 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not required frequent hospitalization for the residuals of 
the shell fragment wounds.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the 20 percent 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Lastly, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the claim of entitlement to an 
increased rating for residuals of shell fragment wounds to 
the right forearm, right elbow, and right hand, currently 
evaluate as 20 percent disabling.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  



ORDER

Entitlement to an increased disability rating for residuals 
of shell fragment wounds to the right elbow, right forearm, 
and right hand, currently evaluated as 20 percent disabling, 
is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


